DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
All previous rejections to the claims are withdrawn in view of the amendments, and a new grounds of rejection to claim 9 is presented below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, & 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cylindrical holding portion with the pair of restricting portions, as claimed in claim 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claim 10 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6-8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is dependent upon itself and is thus unclear as to what claim 6 is actually claiming. The current dependency of claim 6 appears to be a typographical error, and should be dependent upon claim 1 and will be interpreted as such.
The remaining claims are rejected for being dependent on a previously rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt (US6626377B1) in view of Santagiuliana (US20200171524A1).
Vogt discloses a vehicle cleaner system for clean windows and lens (abstract). The system comprises: a nozzle (Fig.2 ref 2) configured to eject a cleaning medium to the window/lens (see abstract); a nozzle holder (Fig.2 ref 3) having a holding portion for holding the nozzle (Fig.2 ref 20) and attached to a vehicle (Col.4 lines 55-60); the nozzle has a held portion (Fig.2 ref 10) held by the holding portion; the nozzle is rotatably held with respect to the nozzle holder (Col.4 lines 40-45 & Col.5 lines 25-30) by press fitting the held portion into the holding portion in a second direction (Col.5 lines 35-45); the nozzle is restricted to rotate in a first direction with respect to the nozzle holder (since the shafts are part of the nozzle and are rotatable, they only define a single axis of rotation to which the nozzle is restricted); since the holder has holes for receiving a shaft one of ordinary skill in the art would reasonably expect that the holes and shaft are cylindrically shaped (see also Fig.1); the holding portion has a recess for accommodating the held portion (see Figs.1-2 ref 10 is accommodated in both ref 20 & within ref 12, thus the interior portion of ref 12, including holes ref 20 read on recess); the recess comprises two flat sides (see Figs.1-2 interior and exterior walls of ref 12 and/or ref 21) and a curved bottom surface (Fig.2 ref 20 curvature of bottom portion of the hole reads on a curved bottom surface); the recess is formed in a shape such that nozzle can rotate in a first direction about the rotational axis when the pieces are press fit together (rotation of the shaft allows for rotation of the nozzle in the first direction). Vogt does not showcase the holder/holding portions specifically with cylindrical portions or said restricting portions. However, such features are known in the art when desiring rotational movement of a liquid dispensing device, as evidenced by Santagiuliana.

It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Vogt to utilize the nozzle holding configuration of Santagiuliana in order to provide a nozzle holding configuration that prevent the nozzle from accidently coming off (Santagiuliana [0090]). Further it is in the purview of one of ordinary skill in the art to utilize a known nozzle holder configuration in place of, or in addition to, another known nozzle holder configuration.
Allowable Subject Matter
Claims 1 & 4 allowed.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 now includes previously recited subject matter of canceled claim 5 which was found to be allowable. More specifically, claim 1 now indicates a pair of restricting portions that sandwich the holding portion in a specific spatial configuration. None of the prior art references, on the record, showcase or disclose such a feature. Rather, the prior art references show that such a feature is not needed for the rotation of the nozzle in the desired direction, and only either of a “plate” or “restricting portion” is required for the desired actions (see Salvador Fig.2C, Hoffman Fig.1B). Although Salvador does have a pair of restricting portions (see Fig.2D ref 25) these portions are not in the claimed configuration, and one of ordinary skill in the art would not modify Salvador to locate these restricting portions in the claimed position as they would serve no function in such a location. To the contrary, relocating such features would results in a detrimental impact to controlling the position of the nozzle (Salvador [0049]). As to Hoffman, there appears to be no reason to complicate the structure of Hoffman by introducing such features, when the current features of Hoffman suffice to perform the same function. Furthermore, none of the references cited teach a nozzle held portion being spherical and the holding portion being cylindrical. These limitations are interpreted substantially as shown in Figs.2 & 6 of the instant application, wherein the held portion is understood to be inserted within the fluid line and the holding portion constitutes part of the fluid line and not merely some shape of a mating protrusion/recess configuration. Thus, the overall configuration provides a spherical joint that is restricted to only a single rotational axis. This configuration is contrary to the known .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bachmann (US20060243823A1) and Vogt (US6626377B1) both of which discloses vehicle cleaning systems (see abstracts) with a nozzle (ref 9, and ref 2 respectively), nozzle holder (refs 4, and portion bounded by refs 11 and 12 respectively) with holding portions (portion of ref 4 near ref 6, and ref 10 respectively), the nozzle having held portions (refs 6, and 10/12 respectively). The nozzles are restricted to a single degree of freedom.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Salvador (US20040195366A1) teaches a vehicle cleaner system (see Fig.1) comprising: a nozzle (Figs.2A-2C ref 30) configured to dispense a cleaning medium onto an object (see Fig.1 in combination with [0059]); a nozzle holder (Figs.2A-2D combination of refs 20, 22, 24, & 34) having a holding portion (best seen in Fig.2C portion where nozzle fits into holder) and attached to a vehicle (see Fig.1); the nozzle has a held portion (best seen in Fig.2C-2D portion where ref 30 is held into holder by refs 25 & 27); the nozzle is rotatably held with respect to the nozzle holder (see Figs.2A-2B) via press fitting (see [0056] stating that the nozzle is removable and [0054] stating that the pins rest in depressions); and a rotational direction of the nozzle with respect to the nozzle holder is restricted to a predetermined first direction (see . 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hofmann (US20080169358A1) discloses a cleaner system for a vehicle for the purposes of cleaning an object on the vehicle (abstract).Wherein Hofmann discloses a known type of pivotal connection between a nozzle (Fig.1 ref 102) and a holder (Fig.1 ref 110) is one of press fitting via pins and recesses (Fig.1c refs 124/126/ & 128/130, also [0034]) Hofmann and Salvador are analogous in the art of vehicle cleaning systems.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sesser (US20130320108A1) discloses a sprinkler head and body that couple together (abstract) wherein a nozzle (Fig.1 ref 16) is held onto a nozzle body (Fig.6 ref 14, specifically refs 126/134/132/138 and other side equivalents) via press fitting and corresponding sandwiching portions.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rathey (US20100224707A1) discloses a vehicle window cleaning device (abstract) wherein cylindrical nozzles are placed into cylindrical nozzle bodies (see Fig.1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711